UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1578



DANIEL DESIRE TEBA KODJO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-996-440)


Submitted:   February 27, 2008              Decided:   March 10, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Linda A. Dominguez, L A DOMINGUEZ LAW, LLC, Baltimore, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Michelle G. Latour, Assistant Director, Sunah Lee, Trial Attorney,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel Desire Teba Kodjo, a native and citizen of the

Ivory Coast, petitions for review of a decision of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

finding that Kodjo is removable and denying his applications for

cancellation of removal under 8 U.S.C.A. § 1229b(b) (West 2005 &

Supp. 2007).    We dismiss in part and deny in part Kodjo’s petition

for review.

             Under 8 U.S.C.A. § 1252(a)(2)(B)(i) (West 2005), this

court has no jurisdiction to review an administrative decision to

grant or deny cancellation of removal under 8 U.S.C.A. § 1229b(b).

See Jean v. Gonzales, 435 F.3d 475, 479-80 (4th Cir. 2006) (holding

that, under     § 1252(a)(2)(B)(i), (D), court has no jurisdiction

over   any   aspects   of   denial   of   relief   under   §    1229b   except

constitutional claims or questions of law); Obioha v. Gonzales, 431

F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the

gatekeeper provision bars our jurisdiction to review a decision of

the B[oard] to actually deny a petition for cancellation of removal

or the other enumerated forms of discretionary relief.”).               Whether

an alien has proved the requisite degree of hardship under § 1229b

is not a constitutional claim or question of law.              Barco-Sandoval

v. Gonzales, __ F.3d __, __, 2008 WL 375988, at *4 (2d Cir. Jan.

25, 2008); Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221-22

(11th Cir. 2006); Martinez-Maldonado v. Gonzales, 437 F.3d 679, 682


                                     - 2 -
(7th Cir. 2006); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30

(9th Cir. 2005). In fact, it is the precise discretionary decision

that Congress has shielded from review.               Zacarias-Velasquez v.

Mukasey,    509   F.3d   429,   434    (8th   Cir.   2007);    Meraz-Reyes     v.

Gonzales, 436 F.3d 842, 843 (8th Cir. 2006).                Therefore, we must

dismiss    Kodjo’s   petition    for    review   to   the     extent    that    it

challenges this decision.

            Under 8 U.S.C.A. § 1252(a)(2)(D), we do have jurisdiction

over constitutional claims and questions of law.                   Kodjo asserts

that he was denied due process of law because his counsel before

the immigration judge rendered ineffective assistance.                  We find

that Kodjo cannot state a colorable due process violation because

he   has   no   property   or   liberty   interest     in    his    request    for

cancellation of removal. See Dekoladenu v. Gonzales, 459 F.3d 500,

508 (4th Cir. 2006) (“No property or liberty interest can exist

when the relief sought is discretionary.”), petition for cert.

filed, 75 U.S.L.W. 3530 (U.S. Mar. 22, 2007) (No. 06-1285); Smith

v. Ashcroft, 295 F.3d 425, 430 (4th Cir. 2002) (holding absence of

liberty or property interest in the discretionary relief of waiver

of deportation is “fatal to [an alien’s] due process claim”).

Cancellation of removal clearly is a form of discretionary relief,

8 U.S.C.A. § 1252(a)(2)(B); Jean, 435 F.3d at 479, 482, and

therefore, will not support a due process claim.




                                      - 3 -
            Accordingly, we dismiss Kodjo’s petition for review            to

the extent it challenges the Board’s discretionary denial of

cancellation of removal.      We deny the petition for review as to

Kodjo’s due process claim.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                              PETITION DISMISSED IN PART
                                                      AND DENIED IN PART




                                   - 4 -